DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (US 9532908) in view of Lake et al. (US 20120276341), Farrington, Jr. et al. (US 4614679) and Mukai et al. (US 20130102987).
As to claim 1, Wade discloses a method of making absorbent articles with a textured laminate structure (Abstract).  Wade discloses that the method comprises of perforating an elastic belt, wherein the elastic belt comprises a first nonwoven substrate 24, a second nonwoven substrate 25 and a plurality of elastic strands 26 positioned intermediate the first nonwoven substrate and the second nonwoven substrate (Fig. 3 below), thereafter attaching a portion of an absorbent article chassis to a portion of the second nonwoven substrate, wherein the absorbent article chassis comprises a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet (C3, L38-50).

    PNG
    media_image1.png
    364
    650
    media_image1.png
    Greyscale

Wade teaches the formation of apertures into the waist /belt web, but fails to specifically teach or disclose a method of forming apertures and/or three-dimensional elements into the belt material by an aperture forming means.  Lake discloses a method of deforming web materials (Abstract).  Lake discloses that the method comprises of conveying an elastic belt in a machine direction, wherein the elastic belt comprises a first nonwoven substrate, a second nonwoven substrate, and a plurality of elastic strands positioned intermediate the first nonwoven substrate and the second nonwoven substrate, and wherein the elastic strands are strained in the machine direction; providing a first roll having a first rotational axis; providing a second roll having a second rotational axis, wherein the first rotational axis and the second rotational axis are positioned generally parallel to each other to form a nip between the first and second rolls; rotating the first roll in a first direction about the first rotational axis; rotating the second roll in a second, opposite direction about the second rotational axis; using the first and second rolls to form apertures in the elastic belt in or proximate to the nip; and using the first and second rolls to form three-dimensional elements in the elastic belt in or proximate to the nip in areas free of the apertures (Fig. 7, 14 and 15 below).  Lake teaches that deformed/3D apertures can help enhance the softness of the non-woven laminate (paragraph 83).  Lake further teaches that a pattern (Fig. 15) wherein there are apertures (182) mixed in with 3D (184) portions without apertures can be created with the nip formed between the pattern rollers in Fig. 14 (paragraph 130-134).  Lake discloses that the apertures can be in the range of 0.5 mm2 to 5 mm2 (paragraph 87).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Wade to include a method of forming deformed/3D apertures as taught by Lake and would have been motivated to do so because Lake teaches that such apertures can enhance the softness of the non-woven laminate.  


    PNG
    media_image2.png
    313
    544
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    702
    524
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    299
    541
    media_image4.png
    Greyscale


The above references as combined fail to specifically disclose that at least a portion of the three-dimensional elements or the region around the apertures are compressed even though said regions are likely compressed in order to form said three-dimensional elements.  Farrington discloses a method of making disposable absorbent mats (Abstract).  Farrington teaches that three-dimensional elements are formed into a web of material by passing the web through a nip between embossing rolls (210, 225), wherein compressed portions are formed into said three-dimensional elements during the deformation of said web to form said elements (Fig. 4B; seen at 120).    It would have been obvious to form compressed regions in the three-dimensional elements in the above references as combined because Farrington teaches that said compressed regions are formed in said three-dimensional elements when the web of material is deformed by the embossing rollers to form said three-dimensional elements.  Furthermore, it would have been obvious for one of ordinary skill in the art at the time of the invention to form compressed regions in the three dimensional elements as taught by Farrington in the method of the above references as combined  because one of ordinary skill in the art would have been able to carry out such a modification/substitution to achieve the predictable result of providing a known successful and conventional method of forming three dimensional elements into a web of absorbent material.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).



    PNG
    media_image5.png
    383
    718
    media_image5.png
    Greyscale

The above references as combined fail to specifically teach or disclose that the first nonwoven substrate has a first cross-directional width, wherein the second nonwoven substrate has a second cross-directional width, and wherein the first cross-directional width is greater than the second cross-directional width and that a portion of the first nonwoven substrate is folded over a portion of the second nonwoven substrate to form a waist cuff on the elastic belt.  It is the position of the Examiner that using nonwoven webs with mismatched widths is a known successful and conventional method to form a cuff on a waistband elastic member by folding the portion of the larger width nonwoven piece over and bonding over a portion of the shorter width nonwoven piece.  Mukai discloses a method of manufacturing an absorbent article (Fig. 7).  Mukai discloses that it is known and conventional in the art to form an elastic belt by laminating elastics between nonwoven webs with mismatched widths is a known successful and conventional method to form a cuff on a waistband elastic member by folding the portion of the larger width nonwoven piece over and bonding over a portion of the shorter width nonwoven piece (Id.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the elastic belt formation of Mukai in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method for forming an elastic belt member with a waist cuff.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	As to claims 2-5, the method of claim 1 is taught as seen above.  Lake discloses that the first and second roll can comprise of a first and second respective radial outer surface; a first and second  respective plurality of projections extending at least partially outwardly from the first and second respective radial outer surface, wherein the first and second respective plurality of projections are configured to form the apertures in the elastic belt; a first and second respective plurality of recesses defined in the first and second respective radial outer surface; first and second respective distal portions of at least some of the first and second respective plurality of projections forming elongated aperturing structures, wherein the elongated aperturing structures comprise side walls; and first and second respective distal ends of the at least some of the first and second respective plurality of projections forming a point; intermeshingly engaging portions of the first plurality of projections with the second plurality of recesses in the nip; intermeshinly engaging portions of the second plurality of projections with portions of the first plurality of recesses in the nip; thereby compressing portions of the material within the nip  (Fig. 8, 14, 14A, 14B).
	As to claim 7, the method of claim 1 is taught as seen above.  Lake teaches that the aperture creating rolls can be heated (paragraph 100).  One of ordinary skill in the art would recognize that use of such heat allows for easier deformation of the web of material.
	As to claim 8, the method of claim 1 is taught as seen above.  Wade discloses that the elastics each comprise a plurality of filaments.  
 	As to claim 9, the method of claim 1 is taught as seen above.  Lake discloses that it is known and conventional in the art to process web of material between rollers forming a nip at an angle other than zero degrees relative to a plane formed by the nip between said rollers (Fig. 4 and 4A below). 
	 

    PNG
    media_image6.png
    475
    537
    media_image6.png
    Greyscale

As to claim 10, the method of claim 1 is taught as seen above.  It would have been obvious to perform the folding step prior to forming apertures in the elastic belt because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Here, the expected result would be to form perforations into a fully formed elastic belt structure.   
Claim 11 is rejected for the same reasons as claims 1 and 4 above.  
As to claim 12, the method of claim 11 is taught as seen above.  Claim 12 is rejected for the same reasons as claim 1 since it recites the same limitations.
As to claims 13-16, the method of claim 11 is taught as seen above.  Claims 13-16 are rejected for the same reasons as claims 2-5 and 8 above.
As to claim 18, the method of claim 11 is taught as seen above.  Claim 18 is rejected for the same reasons as claim 7 above.  
As to claims 19-20, the method of claim 11 is taught as seen above.  Claims 19-20 are rejected for the same reasons as claims 9-10 above.  
Claim(s) 6  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (US 9532908), Lake et al. (US 20120276341) and Farrington, Jr. et al. (US 4614679), Mukai et al. (US 20130102987). as applied to claims 1-5, 7-16 and 18-20 above, and further in view of Wada (US 20150290050).
As to claim 6, the method of claim 1 is taught as seen above.  It is the position of the Examiner that preheating a web of material prior to forming apertures and deformation with contoured rollers is well known and conventional in the art and would have been obvious to one of ordinary skill at the time of the invention to use in the method of the above references as combined.  Wada discloses a method of manufacturing a composite sheet portion comprising of 3D deformed portions with apertures intermixed in between (Fig. 1).  Wada discloses that it is known and conventional in the art to preheat a sheet material prior to entering said material into a nip formed between two rollers to give the material a desired shape (paragraph 58).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the preheating step of Wada in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a modification to achieve the predictable result of providing a known successful and conventional means of making a material more malleable and therefore easier to shape by the deformation rolls of Lake.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 17, the method of claim 11 is taught as seen above.  Claim 17 is rejected for the same reasons as claim 6 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745